         Case 1:19-cv-08359-VEC Document 83 Filed 05/03/21 Page 1 of 2




                                                                    May 3, 2021


VIA ECF

The Honorable Valerie E. Caproni
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 240
New York, NY 10007

       Re: Relevent Sports, LLC v. Fédération Internationale de Football Association and
       United States Soccer Federation, Inc., No. 19-cv-08359 (VEC)

Dear Judge Caproni:
       Pursuant to the Court’s Order (ECF No. 47), Relevent Sports, LLC (“Relevent”), and the
United States Soccer Federation, Inc. (“USSF”) submit this status update regarding Relevent’s tort
claim.
         In the interest of efficiency, Relevent continues to assess whether and when to pursue its
tort claim in FIFA arbitration and has not yet commenced a proceeding. The parties will submit
another status update in accordance with the Court’s Order on August 2.
         Case 1:19-cv-08359-VEC Document 83 Filed 05/03/21 Page 2 of 2




                                           Respectfully submitted,

s/ Jeffrey L. Kessler                      s/ Lawrence E. Buterman
Jeffrey L. Kessler                         Lawrence E. Buterman
Jonathan J. Amoona                         LATHAM & WATKINS LLP
Angela A. Smedley                          1271 Avenue of the Americas,
Adam I. Dale                               New York, New York 10020
WINSTON & STRAWN LLP                       Tel: (212) 906-1200
200 Park Avenue                            Fax: (212) 751-4864
New York, New York 10166                   lawrence.buterman@lw.com
Tel: (212) 294-6700
Fax: (212) 294-4700                        Christopher S. Yates
jkessler@winston.com                       LATHAM & WATKINS LLP
jamoona@winston.com                        505 Montgomery Street
asmedley@winston.com                       Suite 2000
aidale@winston.com                         San Francisco, CA 94111
                                           Tel: (415) 391-0600
                                           Fax: (415) 395-8095
Counsel for Relevent Sports, LLC           chris.yates@lw.com

                                           Attorneys for Defendant United States Soccer
                                           Federation, Inc.




cc:    H. Christopher Boehning
       Andrew C. Finch
       Daniel A. Crane
       Justin D. Ward




                                       2
